Citation Nr: 0418127	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  95-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953 and from September 1954 to September 1956.  He died on 
September [redacted], 1992.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  She disagreed and this 
appeal ensued.  The Board remanded the claim in July 1997 and 
in December 2000 for additional evidentiary development.  

In the December 2000 remand, the Board referred to the RO an 
inferred claim of entitlement to accrued benefits.  As it 
appears that claim has not been adjudicated, it is again 
referred to the RO for appropriate action.  

In June 2004, the Board received a statement from the 
appellant, in which she alleged the veteran's anemia was 
medically related to VA hospital treatment "around" June 
1992.  This allegation has not yet been addressed, and must 
be developed prior to a decision in this claim.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  In 
adjudicating this claim, VA must comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), which made significant 
changes to the VA's duty to notify and to assist claimants 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2003).  

In her June 2004 statement, the appellant claimed the veteran 
was treated at a VA hospital for a hernia he developed from a 
stab wound he received in service.  As a result of the 
treatment, the appellant asserted, the veteran became very 
ill and anemic.  He was admitted to a VA hospital "around" 
June 1992 for a blood transfusion, and was back in the 
hospital by July 1992 for another transfusion.  In August, 
she claimed, he was back in a hospital, and he died in 
September 1992.  

The evidence of record shows the veteran passed away on 
September [redacted], 1992.  According to the death certificate, the 
immediate cause of death was cardiopulmonary arrest due to or 
as a consequence of pneumonia.  Severe anemia was listed as 
an other significant condition contributing to death but not 
resulting in the underlying cause of death.  At the time of 
the veteran's death, service connection had been established 
for the following disabilities: stab wound of the jejunum 
with chronic spasticity (rated as 30 percent disabling) and 
postoperative ventral hernia (rated as noncompensable).  The 
veteran was also entitled to nonservice-connected pension 
benefits based on arteriosclerotic heart disease.  

The record also includes records of hospitalizations in July 
1992, August 1992, and September 1992.  The appellant has 
maintained that the service-connected stab wound to the 
jejunum with chronic spasticity resulted in anemia that 
required multiple blood transfusions in the months before he 
died.  From earlier development in this case, the record 
includes a February 2004 medical opinion on this question.  
Now the appellant maintains that the veteran was hospitalized 
"around" June 1992 for the ventral hernia disability, and 
that the transfusions from this hospitalization led to 
anemia.  The record does not include records of this 
hospitalization.  It is possible this hospitalization 
occurred in July 1992, the records of which are in the claims 
file.  However, to ensure VA has all the applicable evidence, 
the claim will be remanded for the appellant to specify the 
VA hospital of June 1992, and for a clarification of the 
February 2004 medical opinion.  

The case is remanded to the RO via the AMC in Washington, 
D.C., for the following:  

1.  The originating agency must review 
the claims file and ensure that all 
obligations under the Veterans Claims 
Assistance Act of 2000 (VCAA) have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The appellant should be requested to 
identify the specific VA Medical Center 
or other medical facility where the 
veteran received treatment for a ventral 
hernia "around" June 1992.  Based on 
the information provided by the 
appellant, obtain from that medical 
facility all clinical and hospital 
records concerning the veteran.  
Associate all documents obtained with the 
claims file.  

3.  After the development above has been 
accomplished, ask the VA physician who 
prepared the February 2004 report to 
again review the claims file.  The 
physician should be asked to review the 
claims file, including the appellant's 
June 2004 statement and any medical 
documentation received since June 2004.  
Send the claims folder to the physician 
for review; any report written by a 
physician should specifically state that 
such a review was conducted.  After 
reviewing the available medical records, 
ask the examiner to opine - based on 
review of the evidence of record and her 
or his professional expertise - whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that anemia, a disease listed as an other 
significant condition contributing to 
death but not resulting in the underlying 
cause of death, was related to the 
service-connected ventral hernia or to VA 
treatment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

4.  Following any additional development 
deemed appropriate, the originating 
agency should readjudicate the claim 
currently in appellate status.  As part 
of its readjudication, the originating 
agency should consider whether the 
veteran's death was etiologically related 
to VA treatment in accordance with 
38 U.S.C.A. § 1151 (West 2002).  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



